UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6461



HAROLD OWEN,

                                              Plaintiff - Appellant,

          and

GERALD DAVID OWEN,

                                                           Plaintiff,

          versus

DANNY HOLDEN, Deputy; DAVID D. JONES, Former
FBI Agent; STANLEY R. KEEL, FBI Agent; MAX O.
COGBURN, Former Assistant United States Attor-
ney; KENNETH D. BELL, Assistant United States
Attorney; FREDERICK D. HESS, Director, Office
of Enforcement Operations; CITIZENS TELEPHONE
COMPANY, and its employees; JOHN M. QUIGLEY,
FBI Agent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, District
Judge. (CA-93-139)

Submitted:     August 15, 1996             Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

Harold Owen, Appellant Pro Se. Tyrus Vance Dahl, Jr., WOMBLE,
CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina; Clifford
Carson Marshall, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Ashe-
ville, North Carolina; Michael Kernodle Pratt, RAMSEY, HILL, SMART,
RAMSEY & PRATT, P.A., Brevard, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying his
motion for reconsideration of the order dismissing his civil com-

plaint claiming that he was subjected to an unlawful wiretap. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Owen v. Holden, No. CA-93-139 (W.D.N.C. Jan. 31 &
Feb. 23, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2